Citation Nr: 1112010	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veterans' death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, RR, and JC


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1975.  He died in March 2007, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The  Appellant has contended, to include at the December 2010 hearing, that the Veteran should have been assigned an earlier effective date for his service-connected acquired psychiatric disorder.  As such, it appears she is seeking such action for accrued benefits purposes.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in March 2007, and his certificate of death lists his immediate cause of death as head injury with subdural hematoma.  No underlying cause of death is listed.  It also states that he fell at church - unknown if level floor or stairs.

3.  At the time of his death, the Veteran was service-connected for depressive psychosis and obsessive-compulsive psychoneurosis with depressive features, evaluated as 100 percent disabling; bilateral hearing loss, evaluated as noncompensable (zero percent); and status-post hemorrhodiectomy residuals, also evaluated as noncompensable.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's service-connected disabilities caused or materially/substantially contributed to his death, or that his death was otherwise related to his active service.

5.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died decades after his discharge, and he was not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010).

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Board observes that the relevant facts regarding the Appellant's 38 U.S.C.A. § 1318 claim are undisputed and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board further notes that even if the VCAA were applicable to the Appellant's 38 U.S.C.A. § 1318, the duties to notify and assist have been satisfied with respect to this claim as well as the cause of death claim.  In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the Appellant was sent pre-adjudication notice via an October 2007 letter, which is clearly prior to the February 2008 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Appellant of what was necessary to substantiate her current appellate claims, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Appellant to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Appellant has actively participated in the processing of her case, and the statements and hearing testimony submitted in support of her claims have indicated familiarity with the requirements for the benefits sought on appeal.  For example, in regard to her 38 U.S.C.A. § 1318 claim, she has indicated she was aware of the Veteran's service-connected disabilities and the combined disability rating therefor.  The bases for the denials of her appellate claims were also noted by her accredited representative at the December 2010 hearing.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking DIC benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp, 21 Vet. App. at 352-53.  In this case, the Board acknowledges that the notification provided to the Appellant did not include a list of the Veteran's service-connected disabilities.  However, as noted above, the Appellant has indicated she was aware of this information through her statements and hearing testimony.  All other requirements of Hupp appear to be satisfied by the October 2007 letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her claims, to include at the December 2010 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not indicated that there are any outstanding records linking the cause of the Veteran's death to his active service, to include his service-connected disabilities; nor that she is entitled to DIC pursuant to the criteria found at 38 U.S.C.A. § 1318.  Although no competent medical opinion was promulgated regarding this case, for the reasons detailed below, the Board finds that no such development is warranted in this case.

With respect to the aforementioned December 2010 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Appellant's appellate claims.  However, as detailed above, the Appellant's accredited representative summarized the bases for the denials of the appellate claims at the hearing.  Moreover, the Board has already determined that the Appellant received adequate notification which apprised her of the elements necessary to substantiate her claim(s).  Moreover, the testimony of the Appellant, to include the questions posed by her accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim(s).  The VLJ did ask questions to clarify the Appellant's contentions in this case.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist has been satisfied based on the facts of this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Cause of Death

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service- connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service- connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).

The Veteran died in March 2007, and his certificate of death lists his immediate cause of death as head injury with subdural hematoma.  No underlying cause of death is listed.  It also states that he fell at church - unknown if level floor or stairs.  The Appellant also testified that he died as a result of a head injury that occurred from a fall when he was trying to get his wheelchair into the car at church.  She also indicated he had had previous falls in the past due to his deteriorated medical condition.

At the time of his death, the Veteran was service-connected for depressive psychosis and obsessive-compulsive psychoneurosis with depressive features, evaluated as 100 percent disabling; bilateral hearing loss, evaluated as noncompensable (zero percent); and status-post hemorrhodiectomy residuals, also evaluated as noncompensable.  The Board does not dispute the Veteran experienced significant impairment due to these disabilities, as is reflected by the fact that he was rated as 100 percent disabled.  However, nothing in the record reflects that the service-connected disabilities resulted in the Veteran having falls.  As noted above, the Appellant indicated that these falls were due to his deteriorated medical condition, and the record reflects he also experienced significant impairment due to nonservice-connected disabilities to include diabetes mellitus, hypertension, coronary artery disease (CAD), hypothyroidism, obesity, anemia, recurrent pleural effusions, knee pain, and kidney stones.

The Board further notes that nothing in the Veteran's service treatment records reflect that he experienced recurrent falls during active service; i.e., it does not appear he developed a chronic disability manifested by such impairment as a result of his active service.

In addition, no competent medical opinion is of record which relates the cause of the Veteran's death to active service, to include his service-connected disabilities.  Moreover, the Board concludes that no development on this matter is warranted in this case.  Simply put, none of his service-connected disabilities are shown to have the requisite symptomatology that is identified as the cause of the Veteran's death.  Further, there is no relevant in-service complaint or clinical finding for a clinician to link the fall which caused the Veteran's death to his military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board further notes that the Appellant has not indicated how the Veteran's service-connected disabilities caused or immediately contributed to his cause of death, nor if his death is otherwise directly related to military service.  Rather, her contentions are focused on her claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 in that she maintains the Veteran's service-connected disabilities were sufficiently disabling that he should have been evaluated as 100 percent disabled for 10 years or more prior to his death.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's service-connected disabilities caused or materially contributed to his death, or that his death was otherwise related to his active service.

II.  DIC pursuant to 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected , if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions in recent years that have resulted in some confusion in the processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  However, clarification has been provided by two decisions from the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) (2), the Court found that a surviving spouse can attempt to demonstrate that the veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service- connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379- 80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 72,211 (Dec. 2, 2005), which effectively barred entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  In this regard, 38 C.F.R. § 20.1106 was amended, and section 1318 claims will be decided with regard to prior disposition of those issues during the veteran's lifetime.  The implementing rule stated that "VA will apply this rule to claims pending before VA on the effective date of this rule [December 2, 2005], as well as to claims filed after that date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.

In this case, the Board has already noted that the Veteran was evaluated as 100 percent (i.e. totally) disabled at the time of his death due to his service-connected acquired psychiatric disorder.  However, the effective date for the Veteran's 100 percent rating was from April 1997, and he died in March 2007.  As such, he was less than one month from being totally disabled for a period of 10 years at the time of his death.  In short, he was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death.  The Board is sympathetic to the Appellant in this case, but the law does not permit us to find that it was close enough to the 10 year requirement; the law mandates the Veteran had to actually reach the 10 year mark, and the Board cannot change or ignore that requirement.

As noted above, the Appellant maintains the Veteran's service-connected disabilities were sufficiently disabling that he should have been evaluated as 100 percent disabled for 10 years or more prior to his death.  However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  The appropriate rating and effective date thereof for the Veteran's service-connected disabilities was the subject of multiple rating decisions during his lifetime.  Although it was contended that the Veteran should have had an earlier effective date for his 100 percent rating, the Board notes that the Appellant has not identified CUE in any prior rating decision which adjudicated the Veteran's service-connected disabilities during his lifetime.  In making this determination, the Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  In various decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  To assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  The Appellant has not identified such specific error in the prior rating decisions, and, as such, a valid CUE claim as not been raised.

The Board also notes that none of the other "entitled to receive" exceptions contemplated by 38 C.F.R. § 3.22 appear applicable to the instant case.

The Board further observes that the Veteran died decades after his discharge from active service, and nothing in the record reflects he was a POW during such service.


In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A. 
§ 1318 have been met, and the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veterans' death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


